Citation Nr: 1506357	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  08-32 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for prostate cancer to include as due to exposure to chemicals and herbicides.

2. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities to include as due to exposure to chemicals and herbicides.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to March 1980.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

On February 9, 2011, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of that hearing is part of the claims file.  This case was remanded to the Agency of Original Jurisdiction (AOJ) in October 2011 and in August 2014 for further development.

For the reasons below, the appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claimed disabilities - prostate cancer and peripheral neuropathy - are on a list of diseases which are presumed to be related to service for veterans who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Under these regulations, the Veteran is eligible to receive compensation for prostate cancer and peripheral neuropathy, even if there is no evidence that the Veteran suffered from either disease in service, provided he served in Vietnam at the relevant time.  "Service in Vietnam" includes "service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran was in the Navy at the relevant time, but his personnel records indicate that he spent most of the Vietnam era stationed at various naval air stations in the continental United States.  In May 1968, while serving at the Naval Air Station in Dallas, Texas, the Veteran qualified as an air crewman and flight attendant for the C118 transport aircraft.  In July 1968, the Veteran was designated a NATOPS (Naval Air Training and Operating Procedures Standardization) instructor and flight examiner for the C118.  

In his hearing testimony, the Veteran said he travelled to Da Nang Air Base in Vietnam on board a C118 transport aircraft.  According to the Veteran, his plane landed at Da Nang on July 31, 1968.  He helped to unload cargo from the plane and stayed at the base for a few days.  He reported leaving Vietnam in early August of 1968.  In support of his claim, the Veteran submitted written statements from three other Navy veterans, each of whom served at the Naval Air Station in Dallas.  In their statements, each veteran reported service as a flight engineer on board a C118.  All three statements indicate that the Veteran was a C118 flight attendant and NATOPS examiner and that he was assigned to support four squadrons of naval reserve transport aircraft.  According to the statement of one of the witnesses, as a NATOPS instructor, the Veteran's task was to qualify reservists to be C118 flight attendants.  One particular naval reserve squadron - VR703 - is specifically identified in two of the statements.  All three veterans report meeting the Veteran at the Da Nang Air Base in Vietnam.  Two of them did not mention the specific time when they saw the Veteran in Vietnam.  According to the remaining witness, the Veteran was in Vietnam in November 1968.  

Seeking to verify the Veteran's service in Vietnam, the AOJ obtained a unit history of Navy fighter squadron VF201.  While the Veteran was assigned to squadron VF201, this unit's history is not particularly useful in verifying the Veteran's particular claim of Vietnam service, because VF201 was not formed until July 1970, approximately two years after the Veteran reports visiting Vietnam.  Moreover, squadron VF201 operated versions of the F8 fighter aircraft, not the C118 transport.  The AOJ also obtained a research memorandum addressing the Veteran's reported presence in Vietnam.  This memorandum includes a useful summary of the Veteran's personnel records and of the lay statements of the other veterans.  The memorandum's author ultimately concluded that the Veteran never served in Vietnam and that "any further development is futile" because the Veteran was never assigned to Transport Squadron VR703, the only specific unit identified in the written statements of the other veterans.  

Among his personnel records is the Veteran's performance evaluation for the period of June to December 1968.  The evaluation includes the following description of the Veteran's duties at the time: "[Veteran] is assigned co Work Center 311 of the OMA Division as Leading Petty Officer. [Veteran] supervised all VF operations.  He is a qualified VR Flight Attendant and NATOPS examiner, Collateral Duty and MRT Instructor."  This summary and the lay statements of the other veterans suggest that the Veteran was not assigned exclusively to a specific squadron of naval reserve transport aircraft, but instead acted as a supervisor for any naval reserve personnel at the Dallas Naval Air Station seeking to qualify as C118 flight attendants.  The records also include several forms with the heading "Enlisted Flight Training;" these are essentially logs of the Veteran's training flights for the years 1968, 1969 and 1970.  Each form records flight numbers and the duration, in hours, of each of the Veteran's training flights.  The form for the year 1968 contains entries for 45 separate flights, all of them in the C118 transport aircraft.  

Most recently, the Board remanded the case with instructions that the AOJ obtain the Veteran's leave and earnings statements from the Defense Finance and Accounting Service (DFAS), in order to verify the Veteran's statement that he received combat pay.  The AOJ made reasonable requests for this information and, in response, received a message indicating that the DFAS no longer has access to leave and earnings statements prior to 1993, and that it is likely that the requested records were destroyed.  The Board does not, however, agree with the author of the research memorandum that it would be futile to make further attempts to confirm the Veteran's claimed Vietnam service.  

The Veteran's enlisted flight training logs for 1968 confirm that he travelled aboard C118 transport aircraft while supervising and training naval reserve crews at approximately the same time he claims to have visited Vietnam.  These logs identify dozens of flight numbers, but they do not identify the destinations of any flights.  A remand is necessary to attempt to secure records, if any are available, identifying the passengers and crew for each of the flight numbers identified on the Veteran's enlisted flight training form for 1968.  It is possible that records specifically identifying passengers and crew are incomplete or destroyed.  If so, it would be worthwhile to attempt to obtain flight logs for the Naval Air Station at Dallas, Texas, if any, recording the destinations of the flights correspondending to the flight numbers identified on the Veteran's list of training flights for 1968.  If this information is unavailable, unit histories, similar to the unit history that the AOJ obtained for fighter squadron VF201, should be obtained for each squadron of C118 transport aircraft based at the Dallas Naval Air Station in 1968.  While it may not be precisely clear which airplanes travelled to Vietnam and when, it may be possible to determine whether or not any of the transport aircraft at the Dallas Naval Air Station were ever involved in the transportation of passengers or supplies to Vietnam in 1968.  Finally, since the enlisted flight training forms and the description of the Veteran's assigned tasks identify the Dallas Naval Air Station, rather than a particular squadron, as the Veteran's assigned unit, a more general unit history of the Dallas Naval Air Station would be useful.  If possible, the AOJ should confirm whether or not the transport aircraft based at the Naval Air Station in Dallas, Texas were ever assigned to move passengers and supplies to South East Asia in 1968.  

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and the veterans who provided 
lay statements in support of this claim, and ask them to identify the four squadrons of naval reserve transport aircraft for which the Veteran acted as an aircrew member, supervisor and NATOPS examiner.  

2. After the above development has been completed, 
contact the U.S. Army and Joint Services Records 
Research Center (JSRRC) and/or any other appropriate 
depository and attempt to obtain records, if any, 
identifying the passengers and crew of the flights of 
C118 transport aircraft corresponding to the flight
numbers identified on the Veteran's "Enlisted Flight 
Training" form/log for 1968.  These forms are part of 
a 24-page documented stored in the Veterans 
Benefit Management System (VBMS) file.  In VBMS, 
the "document type" of the document containing the
relevant forms is "Military Personnel Record" and the 
VBMS "receipt date" for this document is 10/21/2008.
If the requested information is unavailable for any 
reason, the AOJ should document all attempts made to 
obtain it and inform the Veteran that the requested records 
are unavailable.  The Veteran should be offered an 
opportunity to respond.

3. After the above development has been completed,
contact the JSRRC or other appropriate archive/depository
and attempt to obtain a unit history of naval reserve
transport squadron VR703 and any other naval air transport
unit identified in response to the development requested
in paragraph 1 of these instructions and any other squadron
of C118 transport aircraft based at the Naval Air Station in
Dallas Texas in 1968.  The unit history should attempt to 
determine whether or not C118 transport aircraft belonging 
to each unit carried passengers or supplies to Vietnam at 
any time in 1968.

4. After the above development has been completed,
contact the JSRRC or other appropriate archive/depository
and attempt to obtain a unit history of the Naval Air Station
in Dallas, Texas.  The unit history should attempt to determine 
whether or not transport aircraft based at the Dallas Naval
Air Station ever carried passengers or supplies to support 
United States forces in South East Asia in 1968.  If the 
transport aircraft stationed at the Dallas Naval Air Station 
were exclusively assigned to supporting United States naval 
forces in some other part of the world in 1968, the unit history 
should identify the principal mission.
	
5. After the completion of the above and any additional
development deemed necessary, the issues on appeal should
be reviewed with consideration of all applicable laws and
regulations.  If the benefits sought on appeal remain denied,
the Veteran and his representative should be furnished a
Supplemental Statement of the Case and be afforded the
opportunity to respond.  The case should then be returned
to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







